Citation Nr: 1425908	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-44 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1980 to October 1986.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Additional evidence was added to the record after the issuance of the Statement of the Case (SOC).  There is no waiver of RO consideration of that evidence nor has the evidence been considered in a Supplemental Statement of the Case (SSOC).  As the Board is remanding the claim, that evidence will considered after the requested development is complete.  38 C.F.R. § 20.1304(c) (2013).  

The issue of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied service connection for a left knee condition based on the absence of evidence of a current diagnosis of a condition.  The February 1987 rating decision became final because the Veteran did not submit new and material evidence within one year of the date on which it was issued or perfect an appeal.

2.  Evidence received since the February 1987 rating decision raises a reasonable possibility of substantiating the claim of service connection for a left knee condition.

CONCLUSIONS OF LAW

1.  The February 1987 rating decision, which denied the Veteran's claim of service connection for a left knee condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013). 

2.  Evidence submitted subsequent to the February 1987 denial of service connection for a left knee condition is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board finds sufficient evidence to reopen the claim of service connection for a left knee condition.  Accordingly, assuming, without deciding, that any error was committed regarding the duties to notify and assist, such error was harmless and will not be discussed.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Regardless of whether the RO reopened a veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In a February 1987 rating decision, the RO denied the Veteran's claim of service connection for a left knee condition because there was no evidence of a diagnosis of a current condition.  Evidence of record at that time included the Veteran's service treatment records and the report of a VA examination.  The Veteran was notified of that decision and his appellate rights, but did not appeal or submit any new and material evidence within one year of that decision.  That decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103; Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251.

In December 2007, the Veteran submitted a claim to reopen.  An April 2008 denied reopening the Veteran's claim; it was subsequently reopened and denied in a September 2009 statement of the case.

The February 1987 rating decision is the last final denial of the claim.  Evidence added to the record since the February 1987 denial includes, in relevant part: (1) an October 2007 VA treatment record which shows clinical evidence of left knee chondromalacia patella; (2) a November 2007 private magnetic resonance image (MRI) of the left knee, which reflects a complex complete tear of the posterior horn medial meniscus; (3) a November 2007 VA MRI report which also reflected a posterior horn medial meniscus tear, complex in the location of the Veteran's left knee pain; and (4) a February 2008 operative note, reflecting that the Veteran underwent surgery for a left knee condition.   
   
The Board finds that the aforementioned medical records are new and material evidence.  The evidence has not been previously submitted, relates to an unestablished fact necessary to substantiate the claim and raises the possibility of reasonably substantiating it if it were to be reopened.  The claim was previously denied based on the absence of evidence of a diagnosis of a current condition, this new evidence shows a diagnosis.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a left knee condition will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a left knee condition has been received; the appeal is granted to this extent.

REMAND

Further development is required prior to adjudicating the Veteran's claim.

The Veteran was afforded a VA examination in September 2009 after which the examiner gave a negative nexus opinion.  The Veteran's representative argues that the VA examiner did not provide a supporting rationale for his conclusion, and the Board agrees.  An examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Furthermore, the Board notes that additional evidence, including VA treatment records, has been associated with the record after the issuance of the Statement of the Case.  Thus, a new examination should be obtained that considers the Veteran's complete history.  Thereafter, the RO should review the entire claims file, and consider all evidence in a Supplemental Statement of the Case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any demonstrated left knee disability.  All indicated testing in this regard should be performed and the claims folder should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should do the following:

(a)  Specifically identify any left knee pathology.  

(b)  For any currently diagnosed left knee condition, is it at least as likely as not (50 percent or greater possibility) that the condition was incurred in or is otherwise related to the Veteran's military service? 

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


